Citation Nr: 0426072	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1968 to May 1971.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO).  In May 2004 the veteran testified at a hearing before 
the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The pertinent mandates of the VCAA and implementing 
regulations regarding notice appear to be met.  

However, the Board finds that a remand is required for 
several reasons.  In the course of his May 2004 hearing the 
veteran submitted, with waiver of RO consideration, a 
business card of his VA mental health treating physician from 
the Dorn VA Medical Center (VAMC).  He testified that he 
began receiving VA treatment in 2001 and that he was 
currently receiving treatment at the VAMC.  The most recent 
medical record of such treatment in the file is dated in 
August 2002, more than 2 years ago.  VA treatment records are 
constructively of record.  Such records may contain 
information pertinent to the veteran's claim, and VA is 
obliged to obtain them.

PTSD has been diagnosed.  See June and August 2002 VA mental 
health treatment records.  The June 2002 treatment record 
shows that the veteran claims that in his capacity as a radio 
operator in Vietnam he intercepted calls from people being 
shot and dying.  He added that he also could see firefights 
from afar.  

The veteran claims as stressors that he witnessed firefights 
approximately 10 to 20 kilometers away, while serving in 
Vietnam with the 577th engineering brigade and with the 61st 
military police.  He adds that during his 5 months in Vietnam 
he heard outgoing mortar fire on a daily basis.  See May 2004 
hearing transcript.  He alleges that, around March or April 
1971, a soldier on a motorcycle was killed between two 
command posts on top of a mountain called "Prline," but 
that he did not witness this death.  He also testified that 
in February or March 1971 he was on a truck which was 
attacked.  Id.  A PTSD questionnaire completed by the 
veteran, received by VA in October 2002, shows that the 
veteran claimed to witness nightly firefights at a mountain 
top location at the "Priline" relay site.  

Regarding the alleged stressors, while certain claimed 
stressors may be incapable of verification, there has been no 
attempt to verify those stressors that are verifiable.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to provide 
more specific information 
(dates/locations/unit assigned/names of 
service members injured and/or killed) 
regarding his claimed stressor events in 
service.

2.  The RO should arrange for exhaustive 
development for verification of the alleged 
stressor events.  The attempts at 
verification should include any base incident 
reports, as well as civilian police reports, 
unit reports etc. 

3.  The RO must make a specific determination 
as to whether or not the veteran was exposed 
to a stressor event in service.  

4.  Then, and only if the RO determines that 
the veteran was indeed exposed to a stressor 
event in service, the RO should arrange for a 
VA examination to determine whether he has 
PTSD based upon such stressor.  The claims 
file must be reviewed by the examiner.  The 
examiner should explain the rationale for any 
opinion given.

5.  After the development ordered above is 
completed, the RO should readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case (SSOC), and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further review, if otherwise in 
order.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


